Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicants’ amendment and remarks filed 18 February 2021 have been fully considered and entered.  
In light of the amendment in claims 1, 4, and 14, the previous 35 U.S.C. 112(b) rejections are withdrawn from the record.
In light of pages 6-7 of the remarks where Applicant pointed to page 7, lines 20-25 of the Specification to support “tension” recited in claim 1, it is agreed that “tension” recited in claim 1 is supported.  Therefore, the previous 35 U.S.C. 112(a) rejections are withdrawn from the record.
It is noted that the previous 35 U.S.C. 103 rejection over Carsten in view of Gucker as evidenced by NPL Rolling would still meet the amended claims.

Applicant primarily argues:
“However, it is respectfully submitted here that the Examiner is improperly conflating two different steel working processes, perhaps out of a fundamental misunderstanding of the teachings of the prior art. As a result, the NPL article does not, and cannot, be used to show what one of ordinary skill in the art would understand about roller-forming of sheet steel upon review of the ‘143 publication.” 
Remarks, p. 14.
The Examiner respectfully traverses as follows:
	The NPL Rolling is an evidence reference, namely, namely, using a roller would necessarily add some degree of tension to the sheet metal semifinished product, as evidenced by NPL Rolling, wherein applying longitudinal tension to the strip during rolling, either back See page 7 of Office Action mailed 12/22/2020.  The NPL is not used as a teaching reference.  While the NPL Rolling may teach a different steel working process or solve different problem from the cited teaching reference, there is no requirement in MPEP that such reference cannot be used as an evidence reference.

Applicant also argues:
“The NPL article, as an initial note, is respectfully submitted as non-analogous art to the '143 publication and to the claimed invention. The nonanalogous art remarks of the September 25 Office Action are incorporated herein by reference, mutatis mutandis. One of ordinary skill in the art simply would be led too far afield for a rejection based on a combination of the '019 patent and the '143 publication--as interpreted through the teachings of the NPL article--to be reasonable. It is respectfully submitted, for example, that the person of ordinary skill in roll forming or roll bending sheet-to-profile art (e.g., the '019 patent and the '143 publication) would never have the slab-to-sheet rolling teachings of the NPL article "logically commend itself to his attention" in improving the forming of already- provided metal sheets into profiled strands.”
Remarks, pg. 14-15

The Examiner respectfully traverses as follows:
The NPL Rolling is not a teaching reference, rather it is only used as an evidence reference, namely, using a roller would necessarily add some degree of tension to the sheet metal semifinished product, as evidenced by NPL Rolling, wherein applying longitudinal tension to the strip during rolling, either back tension on the pay-off reel or front tension on the take-up reel, will reduce the rolling forces that deflect and flatten the rolls. See page 7 of Office Action mailed 12/22/2020.  There is no requirement in MPEP that states an evidence reference to be analogous art to the cited teaching reference in the rejection or to the claimed invention. 


Applicant further argues:
“With regard to the suitability of interpreting the ‘143 publication in light of the NPL article, the Applicants’ Representative also respectfully submits that one of ordinary skill in the art would have no reason-other than improper hindsight knowledge of the present invention-to do so, and that the NPL article simply does not teach the principle(s) for which it is being cited.”
Remark, p. 15
The Examiner respectfully traverses as follows:
As set forth above, the NPL Rolling is not a teaching reference in the rejection, rather it is only used as an evidence reference, namely, using a roller would necessarily add some degree of tension to the sheet metal semifinished product, as evidenced by NPL Rolling, wherein applying longitudinal tension to the strip during rolling, either back tension on the pay-off reel or front tension on the take-up reel, will reduce the rolling forces that deflect and flatten the rolls. See page 7 of Office Action mailed 12/22/2020.  
Therefore, given the NPL Rolling is not used as a teaching reference for motivation to combine, rather it is only used as an evidence reference as set forth above, no impermissible hindsight is used in the Office Action mailed 12/22/2020.

Applicant also argues:
“In contrast, both the process of the ‘143 publication and the claimed invention relate to using that thin sheet--an output of the process of the NPL article--and forming a profile strand in a finishing-type manufacturing process. As a result, one of ordinary skill in the art would be agnostic and apathetic as to whether tension is provided during the slab rolling process that provides her with raw material--and the tension developed in the slab rolling process is wholly irrelevant to whether tension is developed in the rollers in the finish-manufacturing process of the ‘143 publication which represents a later step in the start-to-finish parts manufacturing process for which the slab rolling is used.”
Remarks, p. 15-16 
It is noted that the roller-profiling, i.e., “the profile strand being acted on with tension at least during the heating of subregions”, is not a “later step” after heat treatment, but during the r3 (Gucker, Abstract; Figure 2; [0084-0088]) and Gucker further provides proper motivation to combine with Carsten, i.e., the bending process is combined with a thermal treatment of geometrically delineated regions to produce increased strength after cooling (Gucker, Abstract), see p. 8 Office Action mailed 12/22/2020. 

Applicant additionally argues:
“Moreover, it is respectfully submitted that the method of the '143 publication actually teaches away from the claimed invention. The '143 publication represents a "conventional" process--as mentioned on page 6, lines 16-20 of the present specification--in which some unknown and unpredictable deformation occurs during the roll forming procedure.  ¶0082 of the '143 publication explicitly teaches, in fact, a separate "calibrating pass", which needs to be carried out after the profile strand is complete, and which is used to compensate for such deformation. ("The variation in the geometry of the profile component 1 which sometimes arises due to the occurrence of thermally induced inherent stresses can advantageously be compensated in a concluding rolling pass, the calibrating pass, immediately after the simultaneously occurring dissipation of heat from the work piece.").”
Remarks, pg. 16
The Examiner respectfully traverses as follows:
While Gucker may teach a “conventional” process, the Applicant states that “It is advantageous if a first straightening and calibrating unit is already provided at the end of the profiling part of the system” (Specification, pg. 10, lines 23-25).
It is noted, Gucker is only used as teaching reference in order to teach the roll-formed profile strand being acted on with tension during the heating of the subregions to a temperature greater than AC3 and the tension is exerted in the regions that have a temperature below AC-3 so that those regions experience a certain slight amount of lengthening. It is noted that the "test for In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Further, while Gucker may disclose,
“The variation in the geometry of the profile component 1 which sometimes arises due to the occurrence of thermally induced inherent stresses can advantageously be compensated in a concluding rolling pass, the calibrating pass, immediately after the simultaneously occurring dissipation of heat from the work piece” (emphasis added). 
Gucker does not criticize, discredit, or otherwise discourage using the claimed invention.  Therefore, there is no teaching away in Gucker.
Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732